Citation Nr: 1113365	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  09-09 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disability.


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to May 1982.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied service connection for a low back disability.


FINDING OF FACT

The competent medical evidence does not demonstrate that the Veteran's low back disability was incurred in or aggravated by his active service, or that any arthritis of the spine manifested to a compensable degree within one year following his separation from service.


CONCLUSION OF LAW

Service connection for a low back disability is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R § 3.303 (2010).

When no preexisting condition is noted at the time a Veteran enters service, the presumption of soundness arises and the Veteran is presumed to have been sound upon entry.  The presumption of soundness may only be rebutted by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2010).

Preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the normal progress of the disease.  38 C.F.R. § 3.306 (2010).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  However, where the preservice disability is shown to have increased in severity during service, clear and unmistakable evidence is required to rebut the presumption of aggravation.  That includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b) (2010).

Service connection for some disorders will be rebuttably presumed if manifested to a compensable degree within a year following active service.  38 U.S.C.A. §§1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010). 

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not shown, evidence of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he is entitled to service connection for a low back disability.  Specifically, the Veteran asserts that his currently diagnosed degenerative disc disease of the lumbar spine is the result of a physical training exercise in service during which he spent two days climbing up a mountain and one day climbing down a mountain with a heavy military uniform.

Service treatment records show multiple complaints of low back pain.  In December 1979, the Veteran reported low back pain associated with symptoms of blurred vision and nausea, and his symptoms were attributed to questionable stress.  In July 1981, the Veteran reported bilateral back pain that began that morning and was worse with standing.  Range of motion and reflex action were poor, and bilateral back pain was assessed.  In December 1981, the Veteran sought treatment on two occasions for low back complaints.  Initially, the Veteran reported low back pain that began two weeks prior following a physical training test and had lasted for one week.  Then, after playing multiple games of basketball, he again experienced pain in the lower back and groin areas.  An assessment was made of left and right flank pain with percussion.  Later the same month, the Veteran sought treatment for a 24-hour history of low back pain which occurred while he was working in his room.  He reported that he recently had to push his car after it stalled.  Testing revealed decreased range of motion and muscle spasms of the left and right paraspinal muscles.  The Veteran was assessed with muscle spasms.  Although there does not appear to be separation examination of record, an October 1982 periodic examination, dated approximately five months after separation from service, was negative for complaints or findings related to the low back.

Post-service private medical records consist of a note from a private physician dated September 2007 certifying treatment of the Veteran for herniated lumbar discs, cervical and lumbar radiculopathy, and peripheral polyneuropathy.  It also stated that, as a result of those disabilities, the Veteran was incapacitated.

Post-service VA medical records dated December 2007 to May 2008 are negative for complaints or treatment related to a low back disability other than an ongoing assessment of degenerative disc disease of the lumbar spine, small posterior broad-based disk protrusion minimally at L5-S1, and bilateral L5 radiculopathy, worse on the left side.

The Veteran was afforded a VA examination in May 2008.  He complained of low back pain that initially manifested in service during a mountain climb for physical training.  He reportedly sought treatment after service from a civil physician sometime between 1990 and 1994 at which time a computed tomography (CT) scan showed a herniated disk in the lumbar spine.  He reported good response to treatments including Ultracet and kenalog injections.  Other symptoms reported at the time of the examination were urinary frequency, numbness, paresthesia, leg or foot weakness, unsteadiness, fatigue, decreased motion, stiffness, weakness, and spasms.  The Veteran reported flare-ups of his spinal symptoms every two to three weeks, which were precipitated by prolonged standing or sitting.  He also reported incapacitating episodes due to acute intervertebral disc syndrome for which he was verbally told to rest by a civil neurologist.  The Veteran reported the use of an orthotic insert and a cane.

On physical examination of the thoracic sacrospinalis, the examiner noted the presence of spasms, pain with motion, and tenderness, bilaterally.  Spinal posture, head position, spinal curvatures, and gait were all normal.  Motor examination revealed slightly decreased left ankle dorsiflexion, left ankle plantar flexion, and left great toe extension, but was otherwise normal.  Sensory examination revealed decreased sensation to pain and light touch of the left lower extremity.  The examiner also noted diminished pinprick and smooth sensation of the left lower extremity that did not follow any specific dermatomal pattern (non-radicular).  Knee jerk was absent bilaterally.  Range of motion testing revealed active and passive flexion from 0 to 45 degrees, with pain from 25 degrees to 45 degrees and a loss of 5 degrees due to pain on repetitive use; active and passive extension from 0 to 30 degrees, with pain from 20 to 30 degrees and no additional loss of motion on repetitive use; and bilateral flexion and bilateral rotation from 0 to 30 degrees with pain throughout and pain on repetitive use, with no additional loss of motion.  Based on examination and December 2007 VA imaging of the lumbar spine, the examiner diagnosed degenerative disc disease of the lumbar spine associated with small posterior broad-based disc protrusion minimally narrowing the central canal and both neural foramina at the L5-S1 level.

After a careful examination of both the Veteran and the claims file, the May 2008 VA examiner opined that it was less likely as not that the Veteran's current low back disability was etiologically related to his military service.  The examiner noted the in-service complaints of low back pain and opined that they were acute and transitory and had resolved with treatment in the military.  The examiner reasoned that the first evidence of record showing complaints related to a low back condition was in December 2007, a number of years after service.

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

Here, the Board finds the May 2008 medical opinion that the Veteran's current low back disability is not etiologically related to his military service to be the most probative and persuasive evidence of record.  The May 2008 opinion was based on the VA examiner's thorough and detailed examination of the Veteran, a thorough review of the claims file, and was supported by adequate rationale.  The examiner accounted for the positive evidence of record, including several treatments in service for low back pain, and made a competent medical determination that the in-service episodes of low back pain were acute in nature and had resolved in service.  The Board also finds it significant that there is no contrary competent medical opinion of record.

The Board recognizes the Veteran's assertions that his current low back symptoms are the result of a physical training exercise in service.  However, as a layperson, he is not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges that the Veteran is competent to give evidence about what he experienced or observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Therefore, the Veteran can testify to that which he is competent to observe, such as pain, but he is not competent to provide a medical diagnosis for any low back disability or relate any low back disability medically to his service.  Thus, the Veteran's lay assertions are not competent or sufficient.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board also finds that service connection is not warranted based on continuity of symptoms after discharge.  The first objective post-service evidence of the Veteran's low back disability of record is dated in September 2007, approximately 25 years after separation from service.  The Board recognizes the Veteran's assertion that he received private treatment for his low back sometime between 1990 and 1994, and that a CT scan at that time showed a herniated disc.  However, no records of such treatment have been associated with the claims file.  Furthermore, even if evidence was obtained that showed one or more treatments for a low back disability between 1990 and 1994, the record would still not necessarily establish service connection for a low back disability based on continuity of symptomatology; there would still be an eight to 12 year absence of treatment between discharge from service and the reported initial treatment, and a 13 to 17 year absence of treatment between the first post-service treatment and the second post-service treatment for a low back disability.  In view of the lengthy period without treatment, the evidence is against a finding of a continuity of symptomatology, and that weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Finally, the Board observes that the Veteran submitted a note from a private physician dated in September 2007 stating that the Veteran had been treated for various disabilities related to the spine, including a herniated lumbar disc and lumbar radiculopathy, and that the Veteran was incapacitated due to his disabilities.  While that statement constitutes evidence of a current disability, it lacks probative value with respect to establishing a relationship between the Veteran's current back disability and his military service.  The physician provided no opinion regarding nexus, nor did the physician indicate ongoing treatment of the Veteran's low back for any length of time since service.  Therefore, other than establishing a current disability, the Board finds that the September 2007 statement from the private physician to lack probative value with respect to the Veteran's claim.  Sklar v. Brown, 5 Vet. App. 140 (1993).

In sum, the only evidence of record showing that the Veteran's low back disability is related to his active military service is the Veteran's own statements.  Neither the Board nor the Veteran is competent to supplement the record with unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Here, the competent medical evidence of record consists of a May 2008 VA medical opinion that opines against a finding of a nexus to the Veteran's service.  Therefore, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's low back disability developed in or was caused by service.  

The Board concludes that the Veteran's diagnosed degenerative disc disease of the lumbar spine was not incurred in or aggravated by service, and that no arthritis manifested to a compensable degree within one year following separation from service.  As the preponderance of the evidence is against the claim for service connection, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, the RO sent correspondence in April 2008; a rating decision in June 2008; and, a statement of the case in February 2009.  These documents discussed specific evidence, the particular legal requirements applicable to the claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decisions.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the April 2009 supplemental statement of the case. 

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Although the record suggests that the Veteran may have been seen by a private physician for a low back disability at some point, the Veteran has not specifically identified the name of any such provider, or the dates and nature of such treatment.  Nor did he return a completed authorization form for release of private records to the VA.  In addition, the Board notes that VA medical records indicate that the Veteran received treatment outside of the VA specifically for a cervical spine disability and cervical radiculopathy, but are unclear as to whether private treatment was received for a lumbar spine disability.  Furthermore, there is nothing in the record to suggest that any such private treatment records, should they exist, contain evidence of an etiological relationship between the Veteran's low back disability and his military service.   Lastly, in his substantive appeal dated in March 2009, the Veteran requested that his appeal be adjudicated based on the evidence of record.  Accordingly, the Board finds that remand is not required to obtain any possible private treatment records.  VA has also obtained a medical examination in relation to this claim.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law. 


ORDER

Service connection for a low back disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


